DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claim1-18, drawn to an exercise workstation comprising a treadmill, classified in 	A63B22/00.
	II. Claim19-20, drawn to an attachment system, classified in A47C1/00.

	The inventions are independent or distinct, each from the other because:
Inventions treadmill device and attachment system are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because any chair that can be pivotally attached to or near a treadmill can be used for invention I.  The subcombination has separate utility such as an attachment for an umbrella or table.


During a telephone conversation with John Guynn on January 27, 2022 a provisional election was made without traverse to prosecute the invention of I [Combination], claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of the Claims
Claims 1-18 have been elected and are pending.
Claims 19-20 have been withdrawn. 
An action on the merits now follows.

Priority
	Applicant’s claim for the benefit of a prior-filed application (Provisional application 62/887,103) 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority benefit claimed on August 15, 2019 and September 6, 2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 31, 2020 and October 5, 2021 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“chair pivotally connected to the work surface or a support for the work surface” in claim 7
“wire and an outlet that conduct the electrical power to an electronic device” in claim 9
“pivot joint is connected to a work surface or a support for the work surface” in claim 14
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "16" and "26" both point to “treadmill” see figure 11
Reference character “27” has been used to designate support and support foot  
Reference characters “22” and “33” have been used to designate pivot joint
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
P. 0048 line 8; “treatment 16” should be corrected to --treadmill 16--
P. 0061 line 7 “relaitve” should be corrected to --relative--

The Examiner notes that claim 9, “a wire and an outlet that conduct the electrical power to an electronic device at the workstation”, are not found in the specification as originally filed, however, claim 9 is original and therefore part of the original disclosure. The Applicant is required to place the limitation of claim 9 into the specification 
Appropriate correction is required.

Claim Objections
	Claim 2 objected to because of the following informalities:
	Line 3, “workstation via a pivot arm” should be written as --workstation via the pivot arm—
Claim 5 objected to because of the following informalities:
	“pedal exercise device, or chair” should be ---the pedal exercise device, or the chair---
Claim 8 objected to because of the following informalities:
	Line2, “operably connect to a power generator” should be written as --operably connected to a power generator-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 10 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 
	Line 5 recites “the chair can be”, “can” render the claim indefinite as it is unclear if the limitation following can is required by the claim limitation, the Examiner suggests amending “can” to --is configured to --
Regarding claim 3
	Line 2 recites “can rotate” should be amended to ---is configured to rotate---(see rejection of claim 1 above).
Regarding claim 10
	Line 5 recites “can be” should be amended to ---is configured to be---(see rejection of claim 1 above).
Regarding claim 18
	Line 2 recites “can rotate” should be amended to ---is configured to rotate---(see rejection of claim 1 above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lai et al (US 8801581 B2).
	Regarding claim 10, Lai et al discloses an exercise workstation, comprising: a treadmill 20; a pivot joint 42 connected to a portion of the exercise workstation; a pivot arm 41 pivotally connected to the pivot joint; and a chair 40A connected to the pivot arm such that the chair can be pivotally repositioned either over the treadmill or to a side of the treadmill by pivoting the pivot arm relative to the pivot joint during use (Col 2 line 53-62; The present invention is characterized in that the two support frames 41 of the stand 40 include a protrusion 43 inwardly extended from another end of the pivot portion 42, and the protrusion 43 is not limited to any particular shape and preferably can serve as a handle when the stand 40 is erected. In addition, a backrest 44 is installed between the two support frames 41, such that when the stand 40 is folded towards the rear by using the pivot portion 42 as an axial center, the stand 40 is converted into a structure of a chair 40A disposed on the base 31.” See figure 6 below).

    PNG
    media_image1.png
    651
    567
    media_image1.png
    Greyscale

Regarding claim 13, Lai et al discloses a pivot system wherein the pivot joint 42 is connected to the treadmill (Col 3 lines 4-7; “The main purpose is to descend the stand 40 slowly when the stand 40 is folded. Further, the pivot portion 42 at the bottom of the support frames 41 is comprised of a shaft 42 coupled to the base 31 and the support frame 41.” see figure 6 above).

Claim(s) 10, 14 & 18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Powell (US Publication 2006/0247109 A1).
Regarding claim 10, Powell discloses an exercise workstation 10, comprising: a treadmill 100 ("A multi-function apparatus integrating an exercise device with a computer workstation. The exercise device is preferably a treadmill" see Abstract and figure 2 below); a pivot joint connected to a portion of the exercise workstation (see annotated fig 2 below); a pivot arm (see annotated fig 2 below) pivotally connected to the pivot joint; and a chair 400 connected to the pivot arm such that the chair can be pivotally repositioned either over the treadmill or to a side of the treadmill by pivoting the pivot arm relative to the pivot joint during use ([p. 0019]; "FIG. 2 shows multi-function apparatus 10 further comprising integrated movable seat 400. Movable seat 400 has at least two positions…the non-exercise position, the user places movable seat 400 directly in front of integrated computer workstation 200 and over treadmill 100…an exercise position, as shown in FIG. 2, places movable seat 400 completely out of the radius of exercise activity" p.0019).                         

    PNG
    media_image2.png
    728
    547
    media_image2.png
    Greyscale

	Regarding claim 14, Powell discloses an exercise workstation wherein the pivot joint  is connected to a support for the work surface (pivot joint is connected to one of the workstation support legs, see annotated figure 2 above).
Regarding claim 18, Powell discloses an exercise workstation wherein the chair is pivotally connected to the pivot arm such that the chair can rotate or swivel relative to the pivot arm ([p. 0019]; "FIG. 2 shows multi-function apparatus 10 further comprising integrated movable seat 400. Movable seat 400 has at least two positions…the non-exercise position, the user places movable seat 400 directly in front of integrated computer workstation 200 and over treadmill 100…an exercise position”, see annotated figure 2 above).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under U.S.C. 103 as being unpatentable over Powell (US 20060247109 A1) in view of Drive Medical (https://www.amazon.com/Drive-Medical-Chair-Overbed-Walnut/dp/B008X7QPHE).
	Powell disclose the invention as substantially claimed. See above.
	Regarding claim 11, Powell does not disclose further comprising a support plate extending underneath the treadmill, the support plate being connected to the pivot joint.
	Drive Medical teaches a furniture support base further comprising a support plate (see figure below) extending underneath the treadmill (“Furniture weight secures table in place” see About this item), the support plate being connected to the pivot joint (see annotated figure below).

    PNG
    media_image3.png
    346
    340
    media_image3.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective


	Claim 12 is rejected under U.S.C. 103 as being unpatentable over Powell (US 20060247109 A1) in view of K-TOR (https://www.amazon.com/K-TOR-Emergency-Disaster-Kit-Flashlight/dp/B01N23TVWX/ref=sr_1_7?keywords=K-TOR&qid=1643646348&sr=8-7).
	Powell disclose the invention as substantially claimed. See above
	Regarding claim 12, Powell does not disclose a pedal exercise device and an electric generator associated therewith that is configured such that when the pedal exercise device is engaged, the electric generator generates electrical power.
	K-TOR teaches a pedal generator having a pedal exercise device (see figure below) and an electric generator (see below) associated therewith that is configured such that when the pedal exercise device is engaged, the electric generator generates electrical power (Product Description; “The K-Tor Usb 1 amp delivers one amp from a standard USB connector”).

    PNG
    media_image4.png
    458
    572
    media_image4.png
    Greyscale

	


	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the exercise workstation of Powell to incorporate the pedal exercise device capable of generating power for electronic devices during natural disasters or blackouts as taught by K-TOR to provide users an alternative method of exercising and a method of powering laptops or mobile devices at a workstation.
	Claims 15-17 are rejected under U.S.C. 103 as being unpatentable over Powell (US 20060247109 A1) in view of Wang (CN 107866033 A).
	Powell disclose the invention as substantially claimed. See above
	Regarding claim 15, Powell does not disclose an exercise workstation further comprising a pedal exercise device.
“The invention claims a combined machine, comprising a bottom bracket, a support column, an operation table, a treadmill, bicycle body” see annotated figure 1 below).

    PNG
    media_image5.png
    800
    617
    media_image5.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the exercise workstation of Powell to incorporate a pedal exercise device as taught by Wang to allow users an alternative method of exercise. 
	Regarding claim 16, Powell modified by Wang discloses a combined treadmill wherein the pedal exercise device is integrally connected to the treadmill ([p. 0024]; “the bicycle body comprises a frame, a handlebar, a pedal and a magnetic powder brake 12, the frame comprises a beam 13, fixed cylinder 14 and a seat beam 15, beam 13 is provided with a fixing hole; on the supporting pole and the base bracket is provided with a through hole corresponding to the fixing hole, the inclined beam 13 connected with the supporting column and the base bracket are connected via the pin shaft; the fixed cylinder 14 set at the front end of the inclined beam 13, fixed cylinder 14 with the handlebar through a rotating mechanism” See figure 1 above).
	Regarding claim 17, Powell modified by Wang discloses a combined treadmill wherein the pedal exercise device is removably connected to the treadmill (Abstract; “The invention claims a combined machine, comprising a bottom bracket, a support column, an operation table, a treadmill, bicycle body, a lifting mechanism, a data collecting device and a VR glasses; the bottom bracket is horizontally placed on the ground; machine body is installed on the bottom bracket, a lifting mechanism is set between the bottom bracket and the machine body; the bicycle body is detachably installed on the supporting column and the bottom bracket are located on the same side of, the support post is opened with groove is equipped with electronic wrist strap” see figure 2 above).
	
	Claims 1-4 and 8-9 are rejected under U.S.C. 103 as being unpatentable over Razon (US 9498696 B1) in view of K-TOR (https://www.amazon.com/K-TOR-Emergency-Disaster-Kit-Flashlight/dp/B01N23TVWX/ref=sr_1_7?keywords=K-TOR&qid=1643646348&sr=8-7)
	Regarding claim 1, Razon discloses an exercise workstation, comprising: a treadmill 90; and a chair 52 pivotally secured to a portion of the exercise workstation such that the chair can be repositioned relative to the treadmill (Col 7 line 39-43; “As seat 52 is lowered toward, or raised away, from the treadmill surface 90a through the activation of the body weight support spring means, seat 52 and front body support 56 maintain a constant angle with respect to the treadmill surface” see figure annotated figure 3 below).

    PNG
    media_image6.png
    562
    552
    media_image6.png
    Greyscale

	Razon does not disclose an exercise workstation, comprising: a pedal exercise device disposed on or next to the treadmill.
	K-TOR teaches pedal generator, comprising a pedal exercise device.
	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the exercise workstation of Razon to incorporate a pedal exercise device capable of generating power for electronic devices during natural disasters or blackouts as taught by K-TOR to give users an alternative method of exercising while also powering the treadmill.
	Regarding claim 2, Razon disclose an exercise workstation further comprising a pivot arm pivotally (42 and 44 see annotated figure 3 above) secured to a pivot joint (42a and 44a see annotated figure 3 above), wherein the chair 52 is pivotally secured to the exercise workstation “As seat 52 is lowered toward, or raised away, from the treadmill surface 90a through the activation of the body weight support spring means, seat 52 and front body support 56 maintain a constant angle with respect to the treadmill surface. The rotational connections between rotational shaft 30 and front body support post 58 at the opposing ends of both position stabilizing arm 42 and support lever 44, along with their parallel orientation and equality of length enable seat 52 to rotate or swivel to the degree necessary to maintain seat 52 and front body support 56 at a constant angle with respect to treadmill surface 90a.”).
	Regarding claim 3, Razon disclose an exercise workstation wherein the chair is a swivel chair that can rotate relative to the pivot arm (Col 7 lines 39-49; “As seat 52 is lowered toward, or raised away, from the treadmill surface 90a through the activation of the body weight support spring means, seat 52 and front body support 56 maintain a constant angle with respect to the treadmill surface. The rotational connections between rotational shaft 30 and front body support post 58 at the opposing ends of both position stabilizing arm 42 and support lever 44, along with their parallel orientation and equality of length enable seat 52 to rotate or swivel to the degree necessary to maintain seat 52 and front body support 56 at a constant angle with respect to treadmill surface 90a”).
	Regarding claim 4, Razon discloses an exercise workstation wherein the pivot joint further comprises a pivot lock 46 (see annotated figure 3 above) configured to selectively lock the chair in a desired location (Col 12 lines 1-9; “the user can turn control lever 46b to the locked (static mode) position whenever the user desires to rest on the treadmill surface whether in a standing, partially standing, or in a treadmill exercising phase or when transferring to a wheelchair. Similarly when transferring from a sitting or resting phase the user can turn the control lever to the activated release (dynamic mode) position when the user desires partial weight bearing support to lift himself or herself to a standing or partially standing position”).
	
	Regarding claim 8, Razon modified by K-TOR discloses a pedal generator wherein the pedal exercise device comprises or is operably connect to a power generator that generates electrical power when a user operates the pedal exercise device (About this item; “Human powered energy technology from K-TOR is the new face of alternative energy” see annotated figure above).
	Regarding claim 9, Razon modified by K-TOR disclose a pedal generator further comprising a wire and an outlet (see annotated figure above) that conduct the electrical power to an electronic device at the exercise work station (About this item; “Human powered generators can be used in the event of natural disasters, search and rescue missions, blackouts, or any other emergency situation to charge essential electronic devices.”).
	As in much as applicant has showed a wire, power generator as taught by K-TOR has to have electrical wiring within.
	Claims 5-7 are rejected under U.S.C. 103 as being unpatentable over Razon (US 9498696 B1) in view of K-TOR (https://www.amazon.com/K-TOR-Emergency-Disaster-Kit-Flashlight/dp/B01N23TVWX/ref=sr_1_7?keywords=K-TOR&qid=1643646348&sr=8-7) and Powell (US 20060247109 A1).
	Razon modified disclose the invention as substantially claimed. See above
	Regarding claim 5, Razon modified does not disclose an exercise workstation further comprising a work surface positioned adjacent to at least one of the treadmill, pedal exercise device, or chair.
; “Adjustable working surface 300 is disposed on multi-function apparatus 10 such that the user can perform office work during exercise” see figure 2 above).
	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the exercise workstation of Razon modified to incorporate a work surface to accommodate users height and allow users to perform office work during exercise.
	Regarding claim 6, Razon modified by Powell discloses an exercise workstation wherein the work surface is height adjustable ([p. 0016]; “Adjustable working surface 300 is disposed on multi-function apparatus 10 such that the user can perform office work during exercise” see figure 2 above).
	Regarding claim 7, Razon discloses an exercise workstation wherein the chair 52 is pivotally connected to a support 30 (rotational shaft) for the work surface (see annotated figure 3 above; the chair is connected to pivot arms 44 which are connected to rotational shaft 30).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784       


	/Megan Anderson/            Primary Examiner, Art Unit 3784